Citation Nr: 0024443	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased evaluation for left shoulder 
myofascial pain syndrome, minor extremity, currently 
evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
history of mechanical low back pain.

7.  Entitlement to an increased (compensable) evaluation for 
headaches.

8.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease, currently evaluated as 
10 percent disabling.

9.  Entitlement to an increased evaluation for a uterine 
fibroid, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased (compensable) evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to August 
1992 and from January 1995 to August 1998.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1998 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  There is no medical evidence of a diagnosis of a right 
knee disorder, a left ankle disorder, varicose veins, or 
hearing loss disability.

2.  Left shoulder myofascial pain syndrome is primarily 
manifested by subjective complaints of pain, without 
limitation of motion or loss of function.

3.  A history of mechanical low back pain is manifested by 
subjective complaints of pain which have not been objectively 
confirmed.

4.  Headaches which are severe occur four or fewer times per 
month and are not prostrating.

5.  Gastroesophageal reflux disease is primarily manifested 
by heartburn and is not productive of considerable impairment 
of health.

6.  A uterine fibroid is associated with the irregular 
menstruation, without frequent or continuous menstrual 
disturbances.

7.  Tinnitus is recurrent.


CONCLUSIONS OF LAW

1.  Claims of entitlement to service connection for a right 
knee disorder, a left ankle disorder, varicose veins, and 
hearing loss are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for left shoulder myofascial pain syndrome, minor extremity, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, Diagnostic Codes 5201, 5203 (1999).  

3.  The criteria for a compensable evaluation for a history 
of mechanical low back pain are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.31, 4.71(a), Diagnostic 
Code 5295 (1999).  

4.  The criteria for an evaluation of 10 percent for 
headaches are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7,  4.124(a), Diagnostic Code 8100 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for gastroesophageal reflux disease are not met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7346 
(1999).  

6.  The criteria for an evaluation in excess of 10 percent 
for a uterine fibroid are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.116, Diagnostic Code 7622 (1999).

7.  The criteria for an evaluation of 10 percent for 
tinnitus, effective June 10, 1999, are met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Code 6260 (1998); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If she has not presented a well-
grounded claim, her appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

I.  Right Knee

The veteran's service medical records disclose that, in 
February 1995, she complained of right knee pain.  She did 
not recall any specific trauma.  On examination, the medial 
femoral condyle was tender to palpation.  X-rays were within 
normal limits.  The assessment was epicondylitis.

Subsequent service medical records are negative for findings 
related to the right knee.  In a report of medical history in 
May 1998, the veteran stated that she had a 'trick' or locked 
knee.  At an examination for a medical evaluation board in 
May 1998, she made no complaint concerning her right knee.  

VA X-rays of the right knee in July 1998 were normal.

At a VA general medical examination in July 1998, the veteran 
complained of frequent right knee pain, particularly after 
prolonged sitting.  On examination, range of motion of the 
right knee was from 0 degrees to 140 degrees, without pain.  
The ligaments were intact, and there was no crepitus.  No 
abnormality was found.  The pertinent diagnosis was status 
post right knee strain, X-ray normal.  

As there is no medical diagnosis of a current disability of 
the right knee, the veteran's claim for service connection 
for a right knee disorder is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Epps, Savage.  
The veteran's statements concerning her right knee do not 
serve to make her claim well grounded, because lay persons 
are not qualified to offer opinions on questions of medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

II.  Left Ankle

The service medical records disclose that, in January 1997, 
the veteran complained of left ankle pain, off and on.  An 
examination of the left ankle was within normal limits.  The 
pertinent diagnosis was tendinitis.  

At an examination for a medical evaluation board in May 1998, 
the veteran did not complain about her left ankle.

VA X-rays of the left ankle in July 1998 were normal.  

At a VA general medical examination in July 1998, the veteran 
complained of a left ankle ache once a week or once every two 
weeks.  On examination, range of motion of the left ankle was 
full, with no edema, swelling, redness, tenderness, or 
crepitus.  The pertinent diagnosis was status post left ankle 
sprain, X-ray normal.  

As there is no medical diagnosis of a current disability of 
the left ankle, the veteran's claim for service connection 
for a left ankle disorder is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Epps, Savage.  
The veteran's statements concerning her left ankle do not 
serve to make her claim well grounded, as she is not 
qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  Espiritu.  

III.  Varicose Veins

The service medical records are entirely negative for 
complaints or findings related to varicose veins.  

At a VA general medical examination in July 1998, the veteran 
stated that she had two very small spider veins which he 
wanted recorded, because her mother had severe varicose 
veins.  On examination, she had two asymptomatic, small 
spider veins, one on each posterior knee.  There was no 
evidence of varicosities.  

At a personal hearing in December 1998, the veteran testified 
that she had no medical documentation that she had varicose 
veins.  

As there is no medical evidence that the veteran has varicose 
veins, her claim for service connection for that disability 
is not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); Epps, Savage.

IV.  Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds release three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz or 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

At a VA audiological examination in July 1998, none of the 
pure tone thresholds in either ear for the frequencies 500, 
1000, 2000, 3000, and 4000 Hertz was greater than 
20 decibels.  Speech recognition scores were 96 percent in 
the right ear and 100 percent in the left ear.  

As there is no medical or audiological evidence that the 
veteran has a hearing loss disability, under VA standards, 
her claim for service connection for bilateral hearing loss 
is not well grounded and must be denied on that basis.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385; Epps, Savage.  

V.  Increased Rating for Left Shoulder

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
on the criteria for specific ratings.  When a veteran appeals 
the initial rating assigned for a disability, consideration 
should be given as to whether "staged ratings" may be 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

When a condition which is not listed in the rating schedule 
as encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, or weakness.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).

The veteran's left shoulder myofascial pain syndrome has been 
rated, by analogy, under 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5201, 5203.  

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  

Diagnostic Code 5201 provides that a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway beside 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  

VA X-rays of the veteran's left shoulder in July 1998 were 
normal.

At a VA general medical examination in July 1998, the veteran 
complained of a stabbing pain in the left shoulder.  She put 
the daily average of the pain at 8 on a scale of 1 to 10.  
She said that she rarely had a day when her left shoulder was 
pain-free.  The pain was alleviated by a heating pad and 
rest.  

The examiner reported that range of motion of the right 
shoulder was normal.  As the veteran had no complaint 
concerning her right shoulder and only gave a history of 
disability of the left shoulder, the Board finds that the 
reference to full range of motion should have been to the 
left shoulder.  The pertinent examination diagnosis was 
chronic pain in the left shoulder secondary to myofascial 
pain syndrome.  The examiner reported that he found no 
functional impairment, weakened movement, excess 
fatigability, incoordination, or pain on movement, and it was 
not feasible to assess any change of the range of motion due 
to flare-ups.

At the hearing in December 1998, the veteran testified that:  
she took Motrin for left shoulder pain; she could raise her 
left arm above her shoulder, but it was painful.

The veteran does not have limitation of the left shoulder 
which would be compensable under Diagnostic Code 5201.  Under 
Diagnostic Code 5203, the veteran's left shoulder disorder is 
to be rated for impairment of function of the left shoulder 
joint.  However, on VA examination, no functional impairment 
was found.  The Board finds, therefore, that the schedular 
criteria for a compensable evaluation are not met but that 
the currently assigned 10 percent evaluation is appropriate 
for the veteran's subjective complaints of pain.  Entitlement 
to an evaluation in excess of 10 percent is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, Diagnostic 
Codes 5201, 5203; DeLuca.  

VI.  Low Back Pain

38 C.F.R. § 4.71(a), Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  

The service medical records show that, in May 1998, at an 
examination for a medical evaluation board, the veteran gave 
a history of low back pain off and on for three years, which 
was usually worse with an increase in activity.  X-rays of 
the lumbosacral spine were within normal limits.  Examination 
of the back revealed no deformity.  Range of motion of the 
back was full.  Straight leg raising was negative.  There was 
tenderness to palpation of the lumbosacral area.  The 
pertinent diagnosis was mechanical low back pain.

VA X-rays of the lumbosacral spine in July 1998 were normal.

At a VA general medical examination in July 1998, the veteran 
complained of low back pain about two times a month, which 
usually lasted one day and no more than one day.  The pain 
was worse after prolonged walking or standing.  On 
examination, range of motion was flexion to 90 degrees, 
extension to 35 degrees, lateroflexion to 40 degrees, 
bilaterally, and rotation to 40 degrees, bilaterally, without 
any sign of tenderness.  Straight leg raising was negative.  
There were no spasms.  She could stand on her toes and heels 
without a complaint of pain.  The pertinent diagnosis was 
history of mechanical low back pain, per service medical 
records, with insufficient evidence to warrant a diagnosis of 
an acute or chronic disorder or residuals thereof.  

As characteristic pain on motion of the back was not shown 
objectively on examination, the criteria for an evaluation of 
10 percent for history of mechanical low back pain are not 
met.  Entitlement to an increased (compensable) evaluation is 
thus not established.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.31, 
4.71(a), Diagnostic Code 5295.

VII.  Headaches

38 C.F.R. § 4.124(a), Diagnostic Code 8100 provides that a 
10 percent evaluation for migraine requires headaches with 
characteristic prostrating attacks averaging 1 in 2 months 
over the last several months.  Migraine with less frequent 
attacks warrants only a noncompensable evaluation.  A 30 
percent evaluation requires characteristic attacks occurring 
on an average once a month over the last several months.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7  

At a VA general medical examination in July 1998, the veteran 
indicated that she had headaches no more than two times per 
month; usually, it was a pounding headache, which could stop 
all activities, for usually less than a day.  She took 
Tylenol for headaches.  The pertinent diagnosis was tension 
headaches.

At the hearing in December 1998, the veteran testified that:  
one to four times per month, she had a headache which was so 
severe that it required her to stop performing her duties as 
a mail clerk and "take time out"; she took over-the-counter 
medications for headaches.

There is no indication that the veteran has been having 
prostrating headache attacks.  Nevertheless, she has 
described having headaches which have a significant effect on 
her ability to continue with her normal activities.  The 
Board, therefore, finds that the disability picture more 
nearly approximates the criteria for an evaluation of 10 
percent under Diagnostic Code 8100, and that rating will be 
assigned. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124(a), 
Diagnostic Code 8100.  

VIII.  GERD

Gastroesophageal reflux disease (GERD) is rated as analogous 
to a hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346 
provides that a 10 percent evaluation is warranted for a 
hiatal hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is 
required for that evaluation.  A 30 percent evaluation 
requires persistently recurrent epigastric distress with 
dysphagia, pyrosis (heartburn), and regurgitation accompanied 
by substernal or arm or shoulder pain, all of which is 
productive of a considerable impairment of health.

At a VA general medical examination in July 1998, the veteran 
stated that she had been having increased belching and 
flatulence, which was helped by Prilosec.  On examination, 
the abdomen was soft and nontender, with no organomegaly.  
The pertinent diagnosis was GERD, per service medical 
records.

Records of a Postal Service health unit show that, in October 
1998, the veteran complained of indigestion and was given 
Pepto-Bismol, which provided relief.  In November 1998, she 
complained of nausea and vomiting and was referred to a VA 
hospital.

At the hearing in December 1998, the veteran testified that, 
approximately every other night she had vomiting, heartburn, 
and a problem with her throat.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Board finds that the disability picture presented by the 
veteran's GERD does not more nearly approximate the criteria 
under Diagnostic Code 7346 for a rating of 30 percent.  
Pyrosis (heartburn) has been shown and the veteran may have 
had some regurgitation, but she has not had substernal or arm 
or shoulder pain and her GERD is not productive of 
considerable impairment of health.  Entitlement to an 
evaluation in excess of 10 percent for GERD is thus not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7346.

IX.  Uterine Fibroid

A uterine fibroid is rated as analogous to displacement of 
the uterus.  38 C.F.R. § 4.116, Diagnostic Code 7622 provides 
that a 10 percent evaluation is warranted for displacement of 
the uterus with adhesions and irregular menstruation; a 
30 percent evaluation requires marked displacement and 
frequent or continuous menstrual disturbances.  

At a VA general medical examination in July 1998, the veteran 
stated that, in service, she had abnormal bleeding several 
times per month after running; currently she had some pain 
from time to time, but not like when she used to run.  The 
pertinent diagnosis was uterine fibroids.  

At an Army hospital in June 1999, a pelvic ultrasound showed 
a large uterine fibroid.  At a family planning clinic, the 
veteran stated that, for three months, her menses had been 
irregular, closer together, and lasted longer.  She 
complained of severe menstrual pain, for which she took 
Naprosyn.  The impressions were irregular menses and 
dysmenorrhea.  

As frequent or continuous menstrual disturbances have not 
been shown, entitlement to an evaluation in excess of 10 
percent for a uterine fibroid is not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.116, Diagnostic Code 7622.

As the preponderance of the evidence is against the veteran's 
increased rating claims which have been denied, the benefit 
of the doubt doctrine does not apply to those issues.  
38 U.S.C.A. § 5107(b).  

X.  Tinnitus

When the law or regulations applicable to a claim change 
during the pendency of an appeal, the version more favorable 
to the veteran shall be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

During the pendency of the veteran's appeal, the criteria for 
rating tinnitus were revised, effective June 10, 1999.  The 
former criteria provided that persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma 
warranted a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  The revised criteria provide 
that recurrent tinnitus warrants a 10 percent evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).

VA's General Counsel has recently held in a precedent opinion 
that:  

When a provision of VA's rating schedule 
is amended while a claim for an increased 
rating under that provision is pending, 
the Board should first determine whether 
the amended regulation is more favorable 
to the claimant.  It may be necessary for 
the Board to separately apply the pre-
amendment and post-amendment version of 
the regulation to the facts of the case 
in order to determine which provision is 
more favorable, unless it is clear from a 
facial comparison of both versions that 
one version is more favorable.  If the 
amended regulation is more favorable to 
the claimant, then the retroactive reach 
of the regulation is governed by 
38 U.S.C. § 5110(g), which provides that 
VA may, if warranted by the facts of the 
claim, warrant an increased rating based 
on a change in law retroactive to, but no 
earlier than, the effective date of the 
change.  Accordingly, the Board should 
apply the amended regulations to rate the 
veteran's disability for periods from and 
after the effective date of the 
amendment.  The Board should apply the 
prior version of the regulation to rate 
the veteran's disability for any period 
preceding the effective date of the 
amendment.  VAOPGCPREC 
3-2000 (April 10, 2000).  

The Board finds that the revised criteria for rating tinnitus 
are more favorable to claimants, including the veteran.

At a VA audiological examination in July 1998, the veteran 
stated that she had intermittent, high-pitched-tone tinnitus, 
which occurred 2 or 3 times per day and lasted a few minutes.

As the veteran's tinnitus is recurrent and not persistent, it 
was not compensable under the former rating criteria but does 
warrant a compensable rating under the revised rating 
criteria.  Therefore, entitlement to an evaluation of 10 
percent for tinnitus, effective June 10, 1999, is 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1999).  


ORDER

Service connection for a right knee disorder is denied.  

Service connection for a left ankle disorder is denied.

Service connection for varicose veins is denied.

Service connection for bilateral hearing loss is denied.

An increased evaluation for left shoulder myofascial pain 
syndrome, minor extremity, is denied.

An increased (compensable) evaluation for history of 
mechanical low back pain is denied.

An evaluation of 10 percent for headaches is granted, subject 
to governing regulations concerning the payment of monetary 
awards.

An increased evaluation for gastroesophageal reflux disease 
is denied.

An increased evaluation for a uterine fibroid is denied.

An evaluation of 10 percent for tinnitus, effective June 10, 
1999, is granted, subject to governing regulations concerning 
the payment of monetary awards.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

